Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-7, 9, 10, 15, 21-23, 25, 27 and 28 are Allowed over the prior arts of record. 
Claim 1 has been amended to incorporate similar structural limitations pertaining to the specific port configuration of previously allowed claim 21 (posted in Office Action dated 3/17/2021). Especially claim 1 now states the particular separate port configuration between the components of the optical monitor (comprising the second optical data transceiver and the laser) and the optical cross-connect. The detailed reasoning is posted below.
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 1:
An apparatus comprising: a plurality of first optical data transceivers, each of the first optical data transceivers being connected to transmit and receive data-modulated light through a corresponding optical fiber; an optical monitor comprising a laser configured to generate continuous-wave light and a second optical data transceiver; and an optical cross-connect connecting each one of the first optical data transceivers to a corresponding one of first optical ports thereof, the corresponding optical fiber being external to the optical cross-connect and connected to said corresponding one of the first optical ports; wherein the second optical data transceiver is optically connected to a second optical port of the optical cross-connect and the optical cross-connect is switchable to optically connect the second optical port to selected individual ones of the first optical ports; and wherein the laser is optically connected to a third optical port of the optical cross-connect and the optical cross-connect is switchable to selectively optically connect the third optical port to selected single ones of the first optical ports.

Regarding Claim 20:
An apparatus comprising: a plurality of first optical data transceivers, each of the first optical data transceivers being connected to transmit and receive data-modulated light; an optical monitor; and an optical cross-connect configured to connect each of the first optical data transceivers to a corresponding optical fiber; wherein the optical monitor is optically connected to the optical cross-connect, and the optical cross-connect is switchable to optically connect the optical monitor to selected individual ones of the optical fibers such that the optical monitor can transmit light to and receive light from the selected individual ones of the optical fibers; wherein the optical cross-connect comprises: a plurality of first optical ports, each of the first optical ports being externally connected to the corresponding optical fiber; and a second optical port and a plurality of third optical ports; wherein the optical monitor is optically connected to transmit and receive modulated optical signals through the second optical port, the optical cross-connect being switchable to selectively connect the second optical port to any one of the third optical ports; wherein each of the third optical ports is connected to a respective one of the first optical ports by way of a respective wavelength multiplexer; and wherein each of the respective wavelength multiplexers is further connected between a respective one of the first optical data transceivers and the respective first optical port to transmit the data-modulated light therebetween.

Regarding Claim 1:  Prior arts Wellbrock (US 2011/0110662) in view of Lu (US 2008/0292314) in further view of Pohlman (US 2012/0288273) teaches: a plurality of first optical data transceivers that transmit and receive data modulated light from a corresponding optical fiber, an optical monitor that comprises a laser configured to generate continuous wave light and a second optical data transceiver, an optical cross-connect connecting the first data transceivers to a corresponding optical fiber, wherein the optical monitor can connect the second data transceiver to the optical cross-connect and is switchable to connect to selected individual ones of optical fiber, and wherein the optical monitor can connect the laser to the cross-connect and is switchable to optically connect to selected individual ones of optical fiber (the detailed rejection is stated within office action dated 3/17/2021) within claim 1, but does not teach the separate switching port configuration between the port of the second optical data transceiver, the port of the laser and the first optical ports of the cross-connect, stated as limitations, “wherein the second optical data transceiver is optically connected to a second optical port of the optical cross-connect and the optical cross-connect is switchable to optically connect the second optical port to selected individual ones of the first optical ports; and wherein the laser is optically connected to a third optical port of the optical cross-connect and the optical cross-connect is switchable to selectively optically connect the third optical port to selected single ones of the first optical ports”.

Regarding Claim 20: Claim 20 was allowed in the office action dated 3/17/2021 because the prior arts of record Wellbrock (US 2011/0110662) in view of Lu (US 2008/0292314) in further view of Pohlman (US 2012/0288273) didn’t teach the entirety of the claim especially, “a second optical port and a plurality of third optical ports; wherein the optical monitor is optically connected to transmit and receive modulated optical signals through the second optical port, the optical cross-connect being switchable to selectively connect the second optical port to any one of the third optical ports; wherein each of the third optical ports is connected to a respective one of the first optical ports by way of a respective wavelength multiplexer; and wherein each of the respective wavelength multiplexers is further connected between a respective one of the first optical data transceivers and the respective first optical port to transmit the data-modulated light therebetween”. 

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637